 
 
Exhibit 10.32A
 


MB FINANCIAL, INC.
 
SECOND AMENDED AND RESTATED OMNIBUS INCENTIVE PLAN
 
RESTRICTED STOCK UNIT AGREEMENT
 
(Management Committee)
 
RSU-M  NO. _______
 
Restricted Stock Units are hereby awarded on [     ] (the “Grant Date”) by MB
Financial, Inc., a Maryland corporation (the “Company”), to ______________ (the
“Grantee”), in accordance with the following terms and conditions.
 
1. Award.  The Company hereby awards to the Grantee ________ Restricted Stock
Units (“RSUs”) representing the right to receive shares of the common stock, par
value $.01 per share (“Common Stock”), of the Company, pursuant to the MB
Financial, Inc. Second Amended and Restated Omnibus Incentive Plan (as the same
may from time to time be amended, the “Plan”), and upon the terms and conditions
and subject to the restrictions set forth in the Plan and hereinafter set
forth.  A copy of the Plan, as currently in effect, is incorporated herein by
reference and either is attached hereto or has been delivered previously to the
Grantee.  Capitalized terms used but not defined in this Agreement shall have
the meanings ascribed to them in the Plan.
 
2. Restrictions on Transfer; Vesting.  When vested, each RSU will entitle the
Grantee to receive one share of Common Stock, together with any Dividend
Equivalents Rights (as described in Section 4 below).  The RSUs may not be sold,
transferred, pledged, assigned or otherwise alienated or hypothecated by the
Grantee, except in the event of the death of the Grantee, by will or the laws of
descent and distribution, or, during the lifetime of the Grantee, pursuant to a
Qualified Domestic Relations Order or by gift to any member of the Grantee’s
immediate family or to a trust for the benefit of Grantee or one or more of such
immediate family members, provided, that such RSUs shall remain subject to the
provisions of the Agreement.  For purposes of this Section 2, the Grantee’s
“immediate family” shall mean the Grantee’s spouse, children and grandchildren.
 
Subject to Section 3 of this Agreement, the RSUs will vest per the following
schedule:
 
[  ] of the RSUs will vest on each of [     ] (each a “Scheduled Vesting Date”),
provided that Grantee is then serving as an employee of the Company or any
Subsidiary.
 
3. Termination of Service.  If the Grantee’s employment is terminated for any
reason other than a Qualifying Termination prior to the vesting of the RSUs,
upon such termination of employment the unvested RSUs shall be forfeited;
provided, however, that the Committee, in its sole discretion, may, in the event
of a termination of employment other than due to a Qualifying Termination or
Cause, provide for vesting upon such terms and provisions as it deems
proper.  If the Grantee’s employment is terminated by reason of a Qualifying
Termination, the RSUs, if not theretofore vested, shall vest in full on the date
of termination.
 
 
RSU-1

--------------------------------------------------------------------------------

 
 
For purposes of this Agreement, termination of employment due to death,
Disability, involuntary termination without Cause (including voluntary
termination under circumstances constituting an involuntary termination or a
resignation for good reason under an employment, severance or other agreement
applicable to Grantee), a Pre-Age 65 Service Retirement (as defined below), a
Retirement (as defined below), a Post-Age 65 Service Retirement (as defined
below), or a termination upon or after a Change in Control resulting in
severance benefits becoming payable to the Grantee shall be a “Qualifying
Termination”.
 
For purposes of determining whether certain terminations of employment
constitute a Qualifying Termination, the following provisions shall apply:
 
(a) If the Grantee’s employment is voluntarily or involuntarily terminated other
than for Cause or death prior to age 65 and the Grantee’s age plus years of
service is equal to or greater than ninety (90), then the termination is
considered to be a “Pre-Age 65 Service Retirement.”
 
(b) If the Grantee’s employment is voluntarily or involuntarily terminated other
than for Cause or death on or after age 65 and the Grantee’s age plus years of
service is less than ninety (90), then the termination is considered to be a
“Retirement.” 
 
(c) If the Grantee’s employment is voluntarily or involuntarily terminated other
than for Cause or death on or after age 65 and the Grantee’s age plus years of
service is equal to or greater than ninety (90), then the termination is
considered to be a “Post-Age 65 Service Retirement.”
 
To the extent the terms of any employment, severance or other agreement to which
the Grantee is a party with the Company or any Subsidiary that is then in effect
provide vesting rights with respect to the RSUs in addition to those contained
in this Section 3, such additional rights shall be deemed to be part of this
Agreement and are incorporated herein by reference.
 
4. Grantee’s Rights; Dividend Equivalent Right.  The Grantee shall have no
voting rights with respect to the shares of Common Stock underlying the RSUs
unless and until such shares of Common Stock are issued to the Grantee in
settlement of the RSUs. The Grantee shall be entitled to receive an amount equal
to any cash dividends paid on the shares of Common Stock underlying the RSUs
between the Grant Date and the date such vested RSU is paid (the “Dividend
Equivalent Right”), which amount shall be paid in cash at the time the RSUs are
paid under Section 5, or shall be forfeited at the time the RSUs are forfeited.
 
5. Payment of Award.  An RSU that has vested (“Vested RSU”) shall be paid in the
form of a share of Common Stock, as of the earliest to occur of the
following:  (A) the applicable Scheduled Vesting Date set forth in Section 2
above, or (B) the date of Grantee’s termination of employment which constitutes
a “separation from service” under Section 409A.  Such payment shall be made as
soon as practicable following the applicable Scheduled Vesting Date or
separation from service date, but in no event later than thirty (30) days
following the Scheduled Vesting Date or the date the separation from service
occurred.  In addition, the Grantee shall be entitled to receive a lump sum cash
payment equal to the Dividend Equivalent Rights with respect to any Vested RSUs
at the same time as the payment of shares underlying the Vested
RSUs.  Notwithstanding the foregoing, payment due to a separation from service
may not be made to a Grantee who is a “specified employee” (as defined under
Section 409A) before the date which is six months after the date of the
Grantee’s separation from service (or, if earlier, the date of death of the
Grantee).  Any payments that would otherwise be made during this period of delay
as a result of the Grantee’s separation from service shall be accumulated and
paid within fifteen (15) days after the first day of the seventh month following
the Grantee’s separation from service (or, if earlier, on or before the first
day of the third month after the Grantee’s death).
 
 
RSU-2

--------------------------------------------------------------------------------

 
 
6. Adjustments for Changes in Capitalization of the Company.  In the event of
any merger, reorganization, consolidation, recapitalization, separation,
liquidation, stock dividend, split up, share combination or other change in the
corporate structure of the Company affecting the shares of the Company’s Common
Stock, such adjustment shall be made in the number and class of shares subject
to this Agreement, as shall be determined to be appropriate and equitable by the
Committee to prevent dilution or enlargement of rights, provided that the number
of shares covered by this Agreement shall always be a whole number and the
average closing price shall be rounded to the nearest whole cent.
 
7. Effect of Change in Control.  A Change in Control shall not, by itself,
result in acceleration of vesting of the RSUs, except as provided in this
Section 7.
 
Upon a Change in Control prior to the final Scheduled Vesting Date, except to
the extent that another Award meeting the requirements of this Section 8 (a
“Replacement Award”) is provided to Grantee to replace this Award (the “Replaced
Award”), the RSUs shall vest in full on the effective date of such Change in
Control.
 
An Award shall meet the conditions of this Section 7 (and thereby qualify as a
Replacement Award) if the following conditions are met:
 
(a) The Award has a value at least equal to the value of the Replaced Award;
 
(b) The Award relates to publicly-traded equity securities of the Company or its
successor following the Change the Change in Control or another entity that is
affiliated with the Company or its successor following the Change in Control;
and
 
(c) The other terms and conditions of the Award are not less favorable to the
Grantee than the terms and conditions of the Replaced Award (including the
provisions that would apply in the event of a subsequent Change in Control and
the provisions of Section 3 relating to vesting in the event of a Qualifying
Termination).
 
Without limiting the generality of the foregoing, a Replacement Award may take
the form of a continuation of a Replaced Award if the requirements of the
preceding sentence are satisfied.  The determination of whether the conditions
of this Section 7 are satisfied shall be made by the Committee, as constituted
immediately before the Change in Control, in its sole discretion.
 
 
RSU-3

--------------------------------------------------------------------------------

 
 
8. Delivery and Registration of Shares of Common Stock.  The Company’s
obligation to deliver the shares of Common Stock hereunder shall, if the
Committee so requests, be conditioned upon the receipt of a representation as to
the investment intention of the Grantee or any other person to whom such shares
are to be delivered, in such form as the Committee shall determine to be
necessary or advisable to comply with the provisions of the Securities Act of
1933, as amended, or any other Federal, state or local securities
regulation.  It may be provided that any representation requirement shall become
inoperative upon a registration of such shares or other action eliminating the
necessity of such representation under such Securities Act or other securities
regulation.  The Company shall not be required to deliver any shares of Common
Stock under the Plan prior to (i) the admission of such shares to listing on any
stock exchange or automated quotation system on which the shares of Common Stock
may then be listed or quoted, and (ii) the completion of such registration or
other qualification of such shares under any state or Federal law, rule or
regulation, as the Committee shall determine to be necessary or advisable.
 
9. Plan and Plan Interpretations as Controlling.  The RSUs awarded hereby and
the terms and conditions set forth herein are subject in all respects to the
terms and conditions of the Plan, which are controlling.  All determinations and
interpretations of the Committee shall be binding and conclusive upon the
Grantee and all other interested parties with regard to any questions arising
hereunder or under the Plan.
 
10. Grantee Employment.  Nothing in this Agreement shall limit the right of the
Company or any Subsidiary to terminate the Grantee’s employment, or otherwise
impose upon the Company or any Subsidiary any obligation to employ or accept the
services of the Grantee.
 
11. Withholding Tax.  Upon the vesting of the RSUs, the Company may withhold
from any payment or distribution made under the Plan shares of Common Stock with
a Fair Market Value sufficient to satisfy any applicable income, employment or
other taxes required by law to be withheld.  The Company shall have the right to
deduct from all Dividend Equivalent Rights paid with respect to RSUs the amount
of any taxes which the Company is required to withhold at the time such Dividend
Equivalent Rights are paid to Grantee pursuant to this Agreement.
 
12. Grantee Acceptance.  The Grantee shall signify his/her acceptance of the
terms and conditions of this Agreement by signing in the space provided below
and returning a signed copy hereof to the Company.
 
13. Electronic Signature.  All references to signatures and delivery of
documents in this Agreement may be satisfied by procedures the Company has
established or may establish from time to time for an electronic system for
execution and delivery of any such documents, including this
Agreement.  Grantee’s electronic signature, including, without limitation,
“click-through” acceptance of this Agreement through a website maintained by or
on behalf of the Company, is the same as, and shall have the same force and
effect as, Grantee’s manual signature.  Any such procedures and delivery may be
effected by a third party engaged by the Company to provide administrative
services relating to this Agreement.
 
14. Regulatory, Recoupment and Holding Period Requirements.  Grantee
acknowledges and agrees that this Award and Grantee’s receipt of RSUs and any
shares of Common Stock hereunder is subject to (a) the provisions of Section
20.2 of the Plan, including possible reduction, cancellation, forfeiture or
recoupment (clawback), delayed payment or holding period requirements, upon the
occurrence of events set forth in Section 20.2 of the Plan, and (b) any policies
which the Company may adopt in furtherance of any Regulatory Requirements
(including, but not limited to, the Dodd-Frank Wall Street Reform and Consumer
Protection Act) or otherwise.
 
 
RSU-4

--------------------------------------------------------------------------------

 
 
15. Section 409A.  The RSUs are intended to comply with Section 409A and
official guidance issued thereunder.  Notwitstanding anything herein to the
contrary, this Award shall be interpreted, operated and administered in a manner
consistent with this intention.
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.
 

 
MB FINANCIAL, INC.
 
 
 

--------------------------------------------------------------------------------

Jill E. York
Vice President and Chief Financial Officer
 
 
ACCEPTED:
 
 
 

--------------------------------------------------------------------------------

 
 
 
 

--------------------------------------------------------------------------------

Name of Grantee:
 
 
 

--------------------------------------------------------------------------------

(Street Name)
 
 
 

--------------------------------------------------------------------------------

(City, State and Zip Code)

 
 
 


 
 
 

 
 
RSU-5

--------------------------------------------------------------------------------

 
